Title: To Thomas Jefferson from James Madison, [ca. 11 February 1790]
From: Madison, James
To: Jefferson, Thomas



Dear Sir
[New York, ca. 11 Feb. 1790]

By the last mail I acknowledged the receipt of your favor of the 9th. Ult: and hazarded a few remarks on the subject of that of Sepr. last from Paris.
The newspapers forwarded by me from time to time will have exhibited something of the complexion of the politics here, particularly as they relate to the public debt. On this subject the H. of Reps. is at this moment deliberating. All that can be gathered from the sentiments disclosed, is that a great variety will be found in them.
Mrs. Greene has become disappointed in receiving no late accounts from her son in Paris, and I have been requested in her behalf, to enquire whether you can in any manner relieve her anxieties. If this should get to hand time eno’ before you mean to set out for this place, I will thank you for an answer to the enquiry.
Every one who mentions the subject of your appointment to me, seems to have much solicitude for your undertaking it, as well as that the benefit of your services may be enjoyed as soon as possible. Yrs. mo: affectly,

Js. Madison Jr

